DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott Tolino on 2/17/2020.
The application has been amended as follows: 
Please replace the language at the end of claim 1:
“step 3. choose an optimal solution corresponding to objective weight coefficient in the equilibrium area as a multi-objective coordinated solution”.
with:
“step 3. choose an optimal solution corresponding to objective weight coefficient in the equilibrium area as a multi-objective coordinated solution and use the optimal solution to operate the cascade hydropower plants.”

Response to Arguments
Applicant’s amendments and arguments are appreciated.  Applicant’s arguments regarding whether the mathematical calculations claimed were “integrated into the practical application of the exception” were not persuasive.   The calculations performed were performed 

Allowable Subject Matter
Claim 1 is allowed as all previous rejections are removed in view of amendments made by applicant and via examiner’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117